.�    ..
                Case 3:21-cr-00600-RBM Document 26 Filed 04/19/21 PageID.56 Page 1 of 2
 AO 245B (CASO Rev. l/19) Judgment in a Criminal Case
                                                                                                                   FILED
                                                                                                                   APR 16 2021
                                        UNITED STATES DISTRICT COUI T
                                                                                                              CLERK. U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          BY       ,...__.,.. �
                  UNITED STA TES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                              V.                                         (For Offenses Committed On or After November I, 1987)

                       Ernesto Velasquez-Salazar                            Case Number: 21-cr-00600-RBM
                                                                         James Johnson, FD
                                                                         Defendant's Attorney
     USM Number                       12159008

     THE DEFENDANT:
     IZI pleaded guilty to count(s)       I of Superseding Misdemeanor Information

     D   was found guilty on count(s)
         after a olea ofnot guiltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
     Title & Section                   Nature of Offense                                                                 Number(s)
     19: 1459                          Entering at Location Not Designated to be Border Crossing Point                      1
                                       (Misdemeanor)




         The defendant is sentenced as provided in pages 2 through                 2            ofthis judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of1984.
     D     The defendant has been found not guilty on count(s)
     IZI Count(s) on Felony Information                            are         dismissed on the motion ofthe United States.

           Assessment : $.00 per count
     IZ!    Pursuant to the motion ofthe United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
           waived and remitted as uncollectible.
     D     JVTA Assessment*:$
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     IZI Fine waived              □Forfeiture pursuant to order filed                                       , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court· · and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                         Anril 16, 2021 ·
                                                                   �::o�_)
                                                                   �
                                                                         _______
                                                                         GRO,
                                                                         UNITED STATES DIS.!RIC1)UDGE
   --.
      Case 3:21-cr-00600-RBM Document 26 Filed 04/19/21
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                               PageID.57 Page 2 of 2



DEFENDANT:                   Ernesto Velasquez-Salazar                                            Judgment - Page 2 of2
CASE NUMBER:                 2 l-cr-00600-RBM

                                                    IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED




□         Sentence imposed pursuant to Title 8 USC Section 1326(b).
□         The court makes the following recommendations to the Bureau of Prisons:




□         The defendant is remanded to the custody of the United States Marshal.

□         The defendant must surrender to the United States Marshal for this district:
                at   --------- AM.                              on   ------------------
          □     as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
□
          Prisons:
          □     on or before
          □     as notified by the United States Marshal.
          □     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
I have executed this judgment as follows:

          Defendant delivered on   ------------- to ---------------
at       ------------ ,                        with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                        By                   DEPUTY UNITED STATES MARSHAL



                                                                                                    21-cr-00600-RBM
